Case 2:17-cv-08937-DMG-FFM Document 115 Filed 01/24/20 Page 1 of 3 Page ID #:1648




 1   Eric A. Buresh (pro hac vice)
 2   eric.buresh@eriseip.com
     Clifford T. Brazen (pro hac vice)
 3   cliff.brazen@eriseip.com
 4   Chris R. Schmidt
     chris.schmidt@eriseip.com
 5   7015 College Blvd. Suite 700
     Overland Park, KS 66211
 6
     Phone: (913) 777-5600
 7   Facsimile: (913) 777-5601
 8   Ben M. Davidson (State Bar No. 181464)
     ben@dlgla.com
 9   DAVIDSON LAW GROUP, ALC
     4500 Park Granada Blvd, Suite 202
10   Calabasas, California 91302
     Office: (818) 918-4622
11   Fax: (310) 473-2941

12   Attorneys for Crytek GmbH

13
14
                      IN THE UNITED STATES DISTRICT COURT
15
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     CRYTEK GMBH,                              Case No. 2:17-CV-08937-DMG-FFM
17                                             Hon. Dolly M. Gee Presiding
                  Plaintiff,
18                                             PLAINTIFF CRYTEK GMBH’S
           v.                                  APPLICATION TO FILE UNDER
19                                             SEAL UNREDACTED PORTION
     CLOUD IMPERIUM GAMES                      OF PLAINTIFF’S REPLY IN
20   CORP., and ROBERTS SPACE                  SUPPORT OF ITS MOTION FOR
     INDUSTRIES CORP.,                         VOLUNTARY DISMISSAL
21                                             [Local Rule 79.5.2.2(B)]
                  Defendants.
22                                             Date: February 7, 2020
                                               Time: 9:30 a.m.
23                                             Location: Courtroom 8C
24
25         Pursuant to Local Rule 79-5.2.2(b), Plaintiff Crytek GMBH (“Crytek”), by
26   and through its counsel of record, respectfully submits this Application for an Order
27   permitting Crytek to file under seal portions of its reply in support of its motion for
28   voluntary dismissal.
                                             -1-
      PLAINTIFF’S APPLICATION TO FILE UNDER SEAL PORTIONS OF ITS REPLY IN
               SUPPORT OF ITS MOTION FOR VOLUNTARY DISMISSAL
Case 2:17-cv-08937-DMG-FFM Document 115 Filed 01/24/20 Page 2 of 3 Page ID #:1649




 1          The portions requested to be filed under seal include information this Court
 2   has ruled sealable on January 10, 2020 (ECF 99) and January 24, 2020 (ECF 110).
 3   See Declaration of Clifford Brazen in Support of Plaintiff’s Application to file under
 4   Seal, ¶ 3. In accordance with the Court’s guidance (ECF 99, at 2), Crytek refers to
 5   the Court’s January 10, 2020 Order to support this Application. The designated

 6   portions are being filed under seal to protect the asserted confidentiality of the

 7   information disclosed therein that has been deemed sealable by this Court. To the

 8   extent possible, Crytek has redacted this information for filing, omitting only the
     information in the document designated highly confidential by Defendants. See
 9
     Declaration of Clifford T. Brazen in Support of Plaintiff ’s Application to file under
10
     Seal, ¶ 3.
11
            Enclosed with this Application are:
12
            1.    Redacted version of the document proposed to be filed under seal.
13
            2.    Unredacted versions of the documents proposed to be filed under seal.
14
            3.    Declaration of Clifford T. Brazen in Support of this Application.
15
            4.    Proposed Order Granting this Application.
16
            Crytek will provide a chambers copy of the Application and all associated
17
     documents as required by L.R. 5-4.5, with the supporting declaration and an
18
     unredacted version of documents for which sealing is sought provided in a sealed
19
     envelope, and a copy of the title page attached to the front of the envelope; and the
20   Proposed Order provided by email to chambers as required by L.R. 5-4.4.2.
21
                                             Respectfully submitted,
22
23          Dated: January 24, 2020 By:             /s/ Clifford T. Brazen
24
                                             Clifford T. Brazen (pro hac vice)
25                                           cliff.brazen@eriseip.com
26                                           Eric A. Buresh
                                             eric.buresh@eriseip.com
27                                           Chris R. Schmidt
                                             chris.schmidt@eriseip.com
28
                                             -2-
      PLAINTIFF’S APPLICATION TO FILE UNDER SEAL PORTIONS OF ITS REPLY IN
               SUPPORT OF ITS MOTION FOR VOLUNTARY DISMISSAL
Case 2:17-cv-08937-DMG-FFM Document 115 Filed 01/24/20 Page 3 of 3 Page ID #:1650




 1
                                      Ben M. Davidson (State Bar No. 181464)
 2                                    ben@dlgla.com
                                      DAVIDSON LAW GROUP, ALC
 3
                                      4500 Park Granada Blvd, Suite 202
 4                                    Calabasas, California 91302
                                      Office: (818) 918-4622
 5
                                      Fax: (310) 473-2941
 6
                                      Attorneys for Plaintiff Crytek GMBH
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       -3-
     PLAINTIFF’S APPLICATION TO FILE UNDER SEAL PORTIONS OF ITS REPLY IN
              SUPPORT OF ITS MOTION FOR VOLUNTARY DISMISSAL
